DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites “through an ET through via” in line 15 which should read “through the ET via”.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  Claim 32 recites “a Eustachian tube of a patient” in lines 12-13 which should read “the Eustachian tube of the patient”.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  Claim 33 recites “the longitudinal length” in line 3 which should read a longitudinal length” for consistency purposes.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  Claim 34 recites “a Eustachian tube of a patient” in lines 1-2 which should read “the Eustachian tube of the patient”.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  Claim 36 recites “a Eustachian tube of a patient” in line 2 which should read “the Eustachian tube of the patient”.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  Claim 38 recites “a Eustachian tube of a patient” in lines 14-15 which should read “the Eustachian tube of the patient”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the elastomeric body" in lines 6 and 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 21-22 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferren et al. (US 2007/0225634 A1).
Regarding claim 16, Ferren discloses an apparatus for providing a restriction in a patulous Eustachian tube (ET) of a patient (wherein the device is configured for placement in Eustachian tubes; [0092]), the apparatus comprising:(a) a body (structural element 150; Fig. 5B), wherein the body is resiliently biased to radially expand from an elongated state to a widened state (as the structural element may include a resilient material and be biased to expand; [0098]-[0099]; Figs. 4A-4B; it is further noted that the cross-sectional configuration of Fig. 5B is a varied cross-section for the embodiment of the structural element of Figs. 4A-4B; therefore, reference has been made to Figs. 4A-4B for clarity purposes; [0101]), wherein a longitudinal length of the body is configured to shorten when in the widened state such that the longitudinal length of the body is longer in the elongated state relative to the widened state (Figs. 4A-4B), wherein the body is sized and configured to be inserted in an ET when the body is in the elongated state (as the structural element is configured for placement in Eustachian tubes; [0092]), wherein the body is sized and configured to bear against a sidewall of the ET when the body is in the widened state (as the structural element 150 bears against the lumen 154; Fig. 5B); and (b) a plurality of passageways (openings 156) formed through the body (Fig. 5B); wherein the body in the elongated state is sized and configured to be received within an interior of a shaft (as the structural element is sized to fit within catheters; [0093]); and wherein the body in the widened state is operable to provide restricted fluid communication through an ET through via the passageways (as fluid may flow only through the openings 156; Fig. 5B).
Regarding claim 21, Ferren discloses the body (150) being configured to define a cylindraceous shape in the elongated state (see for example, Fig. 4A).
Regarding claim 22, Ferren discloses the body (150) being configured to define a cylindraceous shape in the widened state (see for example, Fig. 4B).
Regarding claim 25, Ferren discloses the passageways (156) extending along the longitudinal length of the body (Fig. 5B).
Regarding claim 26, Ferren discloses each passageway (156) of the plurality of passageways terminating at circular openings at opposing longitudinal ends of the body (Fig. 5B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren et al. (US 2007/0225634 A1) in view of Dave et al. (US 2009/0148492 A1).
Regarding claim 17, Ferren fails to disclose wherein the body is formed of a biodegradable material such that the body is configured to dissolve after a predetermined duration within the ET.
However, Dave teaches a cylindrical medical device configured to restrict fluid communication through a passageway (abstract), wherein the body may be fabricated from any number of biocompatible materials including non-degradable, biodegradable and/or bioabsorbable materials ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Ferren to be formed of a biodegradable material such that the body is configured to dissolve after a predetermined duration within the ET in light of the teaching of Dave in order to prevent removal of the device after a predetermined period of time.

Claim(s) 23-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren et al. (US 2007/0225634 A1) in view of Bodewadt et al. (US 2014/0214073 A1).
Regarding claims 23-24, Ferren teaches bodies with elastic properties ([0099]), but fails to disclose the body being formed of elastomeric material and/or silicone.
However, Bodewadt teaches a body configured to restrict fluid communication through passageways (vascular plug), wherein the body may be formed of elastomeric material and/or silicone to allow the body to be radially contracted within an introducer and expanded to be securely held against a vessel wall ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Ferren to be formed of elastomeric material and/or silicone as taught by Bodewadt in order to provide an effective biocompatible material that allows for contraction of the body within a shaft and appropriate expansion of the body to securely fit at the treatment site.
Regarding claim 27, Ferren discloses a plurality of passageways (156) terminating at openings at opposing longitudinal ends of the body (Fig. 5B), but fails to disclose the passageways defining a honeycomb configuration.
However, Bodewadt teaches a body configured to restrict fluid communication through passageways (vascular plug), wherein the body comprises a plurality of passages (cells 92) defining a honeycomb configuration (hexagonal cells; Fig. 7; [0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passageways of Ferren to have a honeycomb configuration as taught by Bodewadt. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as by known methods with no change in their respective functions, and the combination would have yielded the predictable result of providing restricted fluid communication through the passageways.

Claim(s) 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren et al. (US 2007/0225634 A1) in view of Patel et al. (US 2014/0271472 A1).
Regarding claims 28-31, Ferren fails to disclose a sheath, the body being positionable within the sheath, the sheath being configured to hold the body in the elongated state while the body is disposed within the sheath; a rod positioned within the sheath, the body being positioned distal to the rod within the sheath; the sheath being translatable proximally relative to the rod to thereby expose the body relative to the sheath and thereby allow the body to expand to the widened state; and the rod being translatable distally relative to the sheath to thereby expose the body relative to the sheath and thereby allow the body to expand to the widened state.
However, Patel teaches a body (plug 59) configured to provide restricted fluid communication through a body lumen ([0058]), a sheath (bronchoscope 53), the body (59) being positionable within the sheath (Fig. 7), the sheath being configured to hold the body in an elongated state (compressed state) while the body is disposed within the sheath (Fig. 7); a rod (plunger 62) positioned within the sheath (Fig. 7), the body (59) being positioned distal to the rod within the sheath (Fig. 7); the sheath (53) being translatable proximally relative to the rod (62) to thereby expose the body relative to the sheath and thereby allow the body to expand to the widened state (as the plunger 62 and the bronchoscope 53 are moveable relative to one another; therefore, the plunger may be moved distally with respect to the bronchoscope or the bronchoscope may be moved proximally relative to the plunger; [0059]); and the rod (62) being translatable distally relative to the sheath (53) to thereby expose the body relative to the sheath and thereby allow the body to expand to the widened state ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ferren to further comprise a sheath and rod such that the body may be deployed from within the sheath by relative movement between the sheath and the rod as claimed in light of the teachings of Patel in order to effectively deliver the body to the treatment site and deploy the body to the widened state with minimal trauma to the surrounding tissue due to the reduced profile of the sheath and rod.

Claim(s) 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren et al. (US 2007/0225634 A1) in view of Patel et al. (US 2014/0271472 A1) in view of Bodewadt et al. (US 2014/0214073 A1).
Regarding claim 32, Ferren discloses an apparatus comprising: a plug (structural member; Fig. 5B) including an body (150), the body being resiliently biased to radially expand from a compressed state to an expanded state (as the structural element may include a resilient material and be biased to expand; [0098]-[0099]; Figs. 4A-4B; it is further noted that the cross-sectional configuration of Fig. 5B is a varied cross-section for the embodiment of the structural element of Figs. 4A-4B; therefore, reference has been made to Figs. 4A-4B for clarity purposes; [0101]), the body being sized to fit in a Eustachian tube of a patient and bear against a sidewall of the Eustachian tube of the patient in the expanded state (as the body may be implanted in Eustachian tubes; [0092]).
Ferren fails to disclose (a) a sheath, the sheath being sized to fit in a head of a patient, the sheath having an open distal end; (b) the plug disposed within the sheath, wherein the body of the plug is elastomeric, the body being in the compressed state while disposed in the sheath; and (c) a rod disposed within the sheath, the rod being positioned proximally in relation to the plug, the rod and the sheath being operable to cooperate to dispense the plug out through the open distal end of the sheath into a Eustachian tube of a patient.
However, Patel teaches a body (plug 59) configured to provide restricted fluid communication through a body lumen ([0058]), a sheath (bronchoscope 53) being sized to fit within a lumen of a patient, the sheath having an open distal end (Fig. 7), the body (59) being positionable within the sheath in a compressed state (Fig. 7), the sheath being configured to hold the body in an elongated state (compressed state) while the body is disposed within the sheath (Fig. 7); a rod (plunger 62) positioned within the sheath (Fig. 7), the body (59) being positioned distal to the rod within the sheath (Fig. 7); the rod (62) and the sheath (53) being operable to cooperate to dispense the plug out through the open distal end of the sheath (as the plunger 62 and the bronchoscope 53 are moveable relative to one another; therefore, the plunger may be moved distally with respect to the bronchoscope or the bronchoscope may be moved proximally relative to the plunger in order to deploy the plug and allow the body to expand to a widened state; [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ferren to further comprise a sheath sized to fit in a head of a patient and rod such that the body may be deployed from within the sheath into a Eustachian tube of a by relative movement between the sheath and the rod as claimed in light of the teachings of Patel in order to effectively deliver the body to the treatment site and deploy the body to the widened state with minimal trauma to the surrounding tissue due to the reduced profile of the sheath and rod. It is further noted that the body of Ferren is used for delivery to a Eustachian tube of a patient; therefore, the sheath and rod of modified Ferren would also be used for delivery of the body to a Eustachian tube and would be sized accordingly.
Modified Ferren teaches bodies with elastic properties ([0099] of Ferren), but fails to explicitly disclose the body being elastomeric.
However, Bodewadt teaches a body configured to restrict fluid communication through passageways (vascular plug), wherein the body may be formed of elastomeric material to allow the body to be radially contracted within an introducer and expanded to be securely held against a vessel wall ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of modified Ferren to be elastomeric as taught by Bodewadt in order to provide an effective biocompatible material that allows for contraction of the body within a shaft and appropriate expansion of the body to securely fit at the treatment site.
Regarding claim 33, modified Ferren discloses the elastomeric body (modified body 150 of Ferren) being further configured to longitudinally transition from an elongated state (Fig. 4A of Ferren) to a non-elongated state (Fig. 4B of Ferren) while transitioning from the compressed state to the expanded state, such that the longitudinal length of the elastomeric body is longer in the compressed state relative to the longitudinal length of the elastomeric body in the expanded state (Figs. 4A-4B of Ferren).
Regarding claim 34, modified Ferren discloses the sheath being sized to fit in a Eustachian tube of a patient (as discussed above with respect to claim 32, the body of Ferren is used for delivery to a Eustachian tube of a patient; therefore, the sheath and rod of modified Ferren would also be used for delivery of the body to a Eustachian tube and would be sized accordingly).
Regarding claim 35, modified Ferren discloses the elastomeric body (modified body 150 of Ferren) defining a plurality of passageways (openings 156; Fig. 5B).
Regarding claim 36, modified Ferren discloses the passageways (156 of Ferren) being configured to provide restricted fluid communication through a Eustachian tube of a patient when the elastomeric body is disposed in the Eustachian tube of the patient (as fluid may flow only through the openings 156 and the body 150 is placed in the Eustacian tube of a patient; Fig. 5B; [0092]).
Regarding claim 37, modified Ferren discloses a method of using the apparatus of claim 32, and Ferren further discloses the method comprising the plug (150) expanding radially outwardly and thereby resiliently bearing against a sidewall of the Eustachian tube of the patient (as the structural member 15 is resiliently expanded against the lumen 154; [0098]; Figs. 4A-4B; 5B) after the plug is positioned in the Eustachian tube of the patient (as the lumen the plug is expanded in may be the Eustachian tube; [0092]), the expanded plug providing at least one fluid passageway (156) allowing restricted flow of fluid through the Eustachian tube (due to the limited openings 156 within the member 150).
Ferren fails to disclose (a) inserting the sheath in a head of a patient; (b) positioning the open distal end of the sheath at or near a Eustachian tube in the head of the patient; and (c) providing relative movement of between the sheath and the rod, thereby positioning the plug in the Eustachian tube of the patient.
However, Patel teaches a body (plug 59) configured to provide restricted fluid communication through a body lumen ([0058]), a method of inserting a sheath (bronchoscope 53) being sized to fit within a lumen of a patient, the sheath having an open distal end (Fig. 7), the body (59) being positionable within the sheath in a compressed state (Fig. 7), positioning the open distal end of the sheath (59) at or near a lumen at the treatment site of the patient (Fig. 7), the sheath being configured to hold the body in an elongated state (compressed state) while the body is disposed within the sheath (Fig. 7); a rod (plunger 62) positioned within the sheath (Fig. 7), the body (59) being positioned distal to the rod within the sheath (Fig. 7); the rod (62) and the sheath (53) being operable to cooperate to dispense the plug out through the open distal end of the sheath (as the plunger 62 and the bronchoscope 53 are moveable relative to one another; therefore, the plunger may be moved distally with respect to the bronchoscope or the bronchoscope may be moved proximally relative to the plunger in order to deploy the plug and allow the body to expand to a widened state; [0059]); and providing relative movement between the sheath (53) and the rod (62), thereby positioning the plug in the treatment site (Figs. 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using the apparatus of modified Ferren by (a) inserting the sheath in a head of a patient; (b) positioning the open distal end of the sheath at or near a Eustachian tube in the head of the patient; and (c) providing relative movement of between the sheath and the rod, thereby positioning the plug in the Eustachian tube of the patient in light of the teachings of Patel in order to effectively deliver the body to the treatment site and deploy the body to the widened state with minimal trauma to the surrounding tissue due to the reduced profile of the sheath and rod. It is further noted that the body of Ferren is used for delivery to a Eustachian tube of a patient; therefore, the sheath and rod of modified Ferren would also be used for delivery of the body to a Eustachian tube and would be sized accordingly to fit within a Eustachian tube in the head of a patient.
 Regarding claim 38, Ferren discloses an apparatus comprising: a plug (structural member; Fig. 5B) including an body (150), the body being resiliently biased to radially expand from a compressed state to an expanded state (as the structural element may include a resilient material and be biased to expand; [0098]-[0099]; Figs. 4A-4B; it is further noted that the cross-sectional configuration of Fig. 5B is a varied cross-section for the embodiment of the structural element of Figs. 4A-4B; therefore, reference has been made to Figs. 4A-4B for clarity purposes; [0101]), the body being sized to fit in a Eustachian tube of a patient and bear against a sidewall of the Eustachian tube of the patient in the expanded state (as the body may be implanted in Eustachian tubes; [0092]), and at least one passageway (openings 156) formed through the body (Fig. 5B).
Ferren fails to disclose (a) a sheath, the sheath being sized to fit in a head of a patient, the sheath having an open distal end; (b) the plug disposed within the sheath, wherein the body of the plug is elastomeric, the body being in the compressed state while disposed in the sheath; and (c) a rod disposed within the sheath, the rod being positioned proximally in relation to the plug, the rod and the sheath being operable to cooperate to dispense the plug out through the open distal end of the sheath into a Eustachian tube of a patient.
However, Patel teaches a body (plug 59) configured to provide restricted fluid communication through a body lumen ([0058]), a sheath (bronchoscope 53) being sized to fit within a lumen of a patient, the sheath (53) having an open distal end (Fig. 7) the body (59) being positionable within the sheath in a compressed state (Fig. 7), the sheath being configured to hold the body in an elongated state (compressed state) while the body is disposed within the sheath (Fig. 7); a rod (plunger 62) positioned within the sheath (Fig. 7), the body (59) being positioned distal to the rod within the sheath (Fig. 7); the rod (62) and the sheath (53) being operable to cooperate to dispense the plug out through the open distal end of the sheath (as the plunger 62 and the bronchoscope 53 are moveable relative to one another; therefore, the plunger may be moved distally with respect to the bronchoscope or the bronchoscope may be moved proximally relative to the plunger in order to deploy the plug and allow the body to expand to a widened state; [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ferren to further comprise a sheath sized to fit in a head of a patient and rod such that the body may be deployed from within the sheath into a Eustachian tube of a by relative movement between the sheath and the rod as claimed in light of the teachings of Patel in order to effectively deliver the body to the treatment site and deploy the body to the widened state with minimal trauma to the surrounding tissue due to the reduced profile of the sheath and rod. It is further noted that the body of Ferren is used for delivery to a Eustachian tube of a patient; therefore, the sheath and rod of modified Ferren would also be used for delivery of the body to a Eustachian tube and would be sized accordingly.
Modified Ferren teaches bodies with elastic properties ([0099] of Ferren), but fails to explicitly disclose the body being elastomeric.
However, Bodewadt teaches a body configured to restrict fluid communication through passageways (vascular plug), wherein the body may be formed of elastomeric material to allow the body to be radially contracted within an introducer and expanded to be securely held against a vessel wall ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of modified Ferren to be elastomeric as taught by Bodewadt in order to provide an effective biocompatible material that allows for contraction of the body within a shaft and appropriate expansion of the body to securely fit at the treatment site.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771